DETAILED ACTION
Status of Claims
	This action is in response to the application No. XXX filed on XXX.  Claims XXX are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a setting unit and a steering control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 currently recites “a setting unit that, on the basis of a result of monitoring the surroundings, sets a target position, the target position being a travel route within a lane currently being traveled.” (Emphasis Added).
It is unclear how a target position (i.e., a single point or position) can be a travel route (i.e., a locus or trajectory). 
For examination purposes, the target position has been interpreted as a target travel path of a vehicle along the route the vehicle is traveling on. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakiri et al. US 2017/0351256 (“Kumakiri”) in view of Okano et al. US 2020/0031344 (“Okano”).
claim 1, Kumakiri discloses a vehicle control apparatus that carries out driving assistance or automated driving of a self-vehicle, the apparatus comprising: 
a setting unit that, on the basis of a result of monitoring the surroundings, sets a target position, the target position being a travel route within a lane currently being traveled (see at least Fig 6; Fig 7; Fig 8; ¶103-108; the trajectory candidate creation unit 146B focuses attention on three peripheral vehicles located around the lane change target position, and determines the target velocity in the case of lane change…); and 
a steering control unit that carries out steering control on the basis of the target position (see at least Fig 2; Fig 3; ¶52; the steering ECU is configured to drive the electric motor to change the direction of the steered wheels according to information input from the vehicle control system 100 or input information on the steering angle or steering torque…), 
wherein the steering control unit: 
can accept a steering input resulting from a manual operation made by a driver, even when steering control is being carried out on the basis of the target position (see at least ¶65; In addition, steering torque is used as the manipulated variable used for judging whether to switch the driving mode from the automated driving mode to the manual driving mode); 
generates a predetermined counterforce against the manual operation when the steering input has been accepted (see at least Fig 3, element 210M; ¶61-62; the steering reaction force setting unit 210M outputs a control signal for setting the first steering reaction force as the steering reaction force…); and 

Kumakiri fails to explicitly disclose wherein the steering control unit controls steering counterforce characteristics so that when the target position is distanced, in a width direction of the lane, from a first reference position that is near the center of the lane in which the self-vehicle is 
However, Okano teaches wherein the steering control unit controls steering counterforce characteristics so that when the target position is distanced, in a width direction of the lane, from a first reference position that is near the center of the lane in which the self-vehicle is traveling, the steering counterforce against a manual operation in a first direction from the target position toward the first reference position is lower than the steering counterforce against a manual operation in a second direction different from the first direction with respect to a manual operation at a given steering angle when the steering input has been accepted (see at least ¶61-64; If the state in which the steering intention is detected without the automatic steering control being cancelled, that is, the state in which the driver operates the steering wheel 4 continues during the override mode period, a deviation amount of the lateral position of the vehicle 1 from the target lateral position (the center of the lane) increases. If, during the override mode period, the target steering angle is set based on the vehicle lateral position and the target torque is set based on the target steering angle, a steering reaction force the driver receives becomes larger as the deviation amount becomes larger. In other words, as the deviation amount becomes larger, during the override mode period, the steering wheel 4 becomes unable to be moved as intended by the driver and the vehicle 1 becomes unable to be steered as intended by the driver.  On the other hand, in the embodiment, if the state in which the driver operates the steering wheel 4 continues during the override mode period, the steering angle according to the operation of the steering wheel 4 by the driver the predetermined length of time before is set as the target steering angle. In other words, in the embodiment, depending on the deviation amount of the lateral position of the vehicle 1 from the target lateral position, neither the target steering angle nor the steering reaction force changes. Consequently, according to the embodiment, even if the deviation amount becomes large during the override mode period, the steering wheel 4 can be moved as intended by the driver and the vehicle 1 can be steered as intended by the driver. ).
Thus, Kumakiri discloses a system and method for a manual override of an autonomous steering control with reaction forces and Okano teaches to adjust the reaction forces based on various parameters of the drive to encourage certain actions by the driver. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kumakiri, with the reaction force settings taught by Okano, because it would allow the system to deliver an appropriate reaction force to the driver of the vehicle attempting to manually override the autonomous driving. 

As to claim 2, Kumakiri fails to explicitly disclose wherein the steering counterforce characteristics are characteristics between the steering counterforce and a steering angle difference, the steering angle difference being a difference between a steering angle based on the target - 38 -H 1182819US01/P219-0927US position and a steering angle resulting from a manual operation, and the steering counterforce increases as the steering angle difference increases. 
However, Okano teaches wherein the steering counterforce characteristics are characteristics between the steering counterforce and a steering angle difference, the steering angle difference being a difference between a steering angle based on the target - 38 -H 1182819US01/P219-0927US position and a steering angle resulting from a manual operation, and the steering counterforce increases as the steering angle difference increases (see at least ¶5; ¶59; A difference in the steering angle acts on the steering wheel 4 as a pseudo-friction force). 
Thus, Kumakiri discloses a system and method for a manual override of an autonomous steering control with reaction forces and Okano teaches to adjust the reaction forces based on various parameters of the drive to encourage certain actions by the driver. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kumakiri, with the reaction force settings taught by Okano, because it would allow the system to deliver an appropriate reaction force to the driver of the vehicle attempting to manually override the autonomous driving. 

As to claim 6, Kumakiri discloses wherein when setting a new target position when the steering control unit has caused the steering counterforce to be produced, the setting unit sets the new target position so as to reduce a shift from the first reference position (see at least ¶99-100; The action plan creation unit 144 sets the lane change event, the branching event, or the merging event at a location where the target lane determined by the target lane determination unit 110 is switched. Information indicating the action plan created by the action plan creation unit 144 is stored in the memory unit 180 as the action plan information 186.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668